                          Case 6:19-cv-00035-RSB-BWC Document 13 Filed 01/15/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RANDY JENKINS HARMON, JR.,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-35

                  DOUG WILLIAMS, et al.,


                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's order dated January 13, 2021, the Magistrate Judge's Report and

                     Recommendation is ADOPTED as the opinion of this Court. Plaintiff's Amended Complaint is

                     DISMISSED. The Plaintiff is DENIED in forma pauperis status on appeal. This case stands closed.




           Approved by: ________________________________
                          ______________________________




           January 15, 2021                                                     John E. Triplett, Acting Clerk
           Date                                                                 Clerk
                                                                                  erk



                                                                                (By)
                                                                                  y) Deputy Clerk
GAS Rev 10/2020
